DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) are show below:



Regarding claim 1:
“an electronic control device configured to prevent an execution of crane boom movements that would make the lifting moment of the crane exceed a lifting moment maximum value representing a maximum allowed value for the lifting moment of the crane”, in claim 1 lines 11-14.

“sensors connected to the electronic control device and configured to establish values of variables related to the prevailing position of the crane booms of the crane boom system”, in claim 1 lines 15-18.

“wherein the electronic control device is configured to establish position information as to the prevailing position of the load suspension point of the crane boom system in relation to said vertical axis of rotation based on the values of these variables”, in claim 1 lines 18-21.

“the electronic control device, when it has established that the lifting moment of the crane has reached a limit value at a given level below the lifting moment maximum value, is configured to prevent the execution of any combination of crane boom movements that would increase the horizontal distance between the load suspension point and said vertical axis of rotation and, at the same time, allow the execution of any combination of crane boom movements that keeps the horizontal distance between the load suspension point and said vertical axis of rotation unchanged or reduces the horizontal distance between the load suspension point and said vertical axis of rotation”, in claim 1 lines 22-32.

Regarding claim 4:
“electronic control device in a first operating mode is configured, when it has established that the lifting moment of the crane has reached the limit value, to prevent the execution of any combination of crane boom movements that would increase the horizontal distance between the load suspension point and said vertical axis of rotation and at the same time allow the execution of any combination of crane boom movements that keeps the horizontal distance between the load suspension point and said vertical axis of rotation unchanged or reduces the horizontal distance between the load suspension point and said vertical axis of rotation”, in claim 4 lines 3-12.

The above claim interpretation for claim 4 lines 3-12 also applies to the same limitation in dependent claims 7 and 8. 

“the electronic control device in a second operating mode is configured to stop presently executed crane boom movements when it has been established by the electronic control device that the lifting moment of the crane has reached the lifting moment maximum value, and only allow such a stop to be followed by an execution of a combination of crane boom movements that reduces the horizontal distance between the load suspension point and said vertical axis of rotation; and that the crane comprises switching means, by means-of which a crane operator may switch from the first operating mode to the second operating mode”, in claim 4 lines 13-22.

The above claim interpretation for claim 4 lines 13-22 also applies to the same limitation in dependent claims 7 and 8. 

Regarding claim 6:
“the crane comprises a manoeuvring unit with one or more maneuvering members configured to be manoeuvrable by a crane operator to control the position of the load suspension point of the crane boom system”, in claim 6 lines 3-6.

The above claim interpretation for claim 6 lines 3-6 also applies to the same limitation in dependent claims 14, 15, 16, 17, 18, 19, and 20. 

“the manoeuvring unit is configured to supply the electronic control device with control signals related to the manoeuvring of said one or more maneuvering members”, in claim 6 lines 7-9.

The above claim interpretation for claim 6 lines 7-9 also applies to the same limitation in dependent claims 14, 15, 16, 17, 18, 19, and 20.

“the electronic control device is configured to control the crane boom movements on the basis of said control signals and a calculation model for boom tip control”, in claim 6 lines 10-12.

The above claim interpretation for claim 6 lines 10-12 also applies to the same limitation in dependent claims 14, 15, 16, 17, 18, 19, and 20. 
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “the lifting moment the crane” (lines 12-13) lacks antecedent basis.
Further regarding claim 1, “the prevailing position of the crane booms” (line 17) lacks antecedent basis.
Further regarding claim 1, “the prevailing position” (line 19) lacks antecedent basis.
Further regarding claim 1, “the load suspension point” (lines 19-20) lacks antecedent basis.
Further regarding claim 1, “it” (line 22) renders the claim indefinite because the claim is unclear as to what claimed structure “it” refers to in the claim.  For this office action, “it” will be interpreted as referring to the electronic control device of line 22.
Regarding claim 3, this claim claims wherein the limit value lies within an interval corresponding to 95-99%, preferably 98-99%.  The use of “preferably” (line 3) renders the claim indefinite because the claim is unclear as to whether or not the limitation after “preferably” is being positively claimed, as “preferably” is optional language.  For this office action, the claim will be interpreted as referring to the limit value within the interval (or range) of 95%-99%, but not 98%-99%.
Regarding claim 4, “it” (line 4) renders the claim indefinite because the claim is unclear as to what claimed structure “it” refers to in the claim.  For this office action, “it” will be interpreted as referring to the electronic control device of line 3.
Further regarding claim 4, “it” (line 14) renders the claim indefinite because the claim is unclear as to what claimed structure “it” refers to in the claim.  For this office action, “it” will be interpreted as referring to the electronic control device of line 13.
Regarding claim 7, “it” (line 3) renders the claim indefinite because the claim is unclear as to what claimed structure “it” refers to in the claim.  For this office action, “it” will be interpreted as referring to the electronic control device of line 2.
Further regarding claim 7, “it” (line 13) renders the claim indefinite because the claim is unclear as to what claimed structure “it” refers to in the claim.  For this office action, “it” will be interpreted as referring to the electronic control device of line 12.
Regarding claim 8, “it” (line 3) renders the claim indefinite because the claim is unclear as to what claimed structure “it” refers to in the claim.  For this office action, “it” will be interpreted as referring to the electronic control device of line 2.
Further regarding claim 8, “it” (line 13) renders the claim indefinite because the claim is unclear as to what claimed structure “it” refers to in the claim.  For this office action, “it” will be interpreted as referring to the electronic control device of line 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rydahl (EP 2,298,689 A2).
Regarding claim 1, Rydahl discloses a method and device for limitation lifting movement of a loading crane (see figures 1-4) comprising:

A hydraulic crane (see figures 1-4) comprising: 
a crane base (3, see figure 1);

a column (21) rotatably mounted to the crane base to be rotatable in relation to the crane base about an essentially vertical axis of rotation (A1); 

a crane boom system (20, 22 and 24) comprising two or more liftable and lowerable crane booms (22 and 24) articulately connected to each other, including at least a first crane boom (22) which is articulately connected to the column (see figure 1) and a second crane boom (24) telescopically extensible to enable an adjustment of the extension length thereof (see figure 1);

an electronic control device (30, see figure 4) configured to prevent an execution of crane boom movements that would make the lifting moment of the crane exceed a lifting moment maximum value (Mc,bas, see paragraphs 0005, 0019-0020) representing a maximum allowed value for the lifting moment of the crane (see paragraph 0019 lines 1-8); and sensors (52 and 53, see figure 4) connected to the electronic control device and configured to establish values of variables (considered the pressure variables from sensors 52 and 53) related to the prevailing position of the crane booms (considered the positions of 22 and 24) of the crane boom system, wherein the electronic control device is configured to establish position information as to the prevailing position of the load suspension point (P, see figure 2) of the crane boom system in relation to said vertical axis of rotation (A1, see figure 1) based on the values of these variables (considered the variables defining the prevailing crane boom position see lines 4-8), and the electronic control device, when it has established that the lifting moment of the crane (1) has reached a limit value (Mc,red, see paragraph 0020) at a given level below the lifting moment maximum value, is configured to prevent the execution of any combination of crane boom movements that would increase the horizontal distance between the load suspension point and said vertical axis of rotation (see paragraph 0020) and, at the same time, allow the execution of any combination of crane boom movements that keeps the horizontal distance between the load suspension point and said vertical axis of rotation unchanged or reduces the horizontal distance between the load suspension point and said vertical axis of rotation (see paragraph 0038).

Regarding claim 2, Rydahl furthers shows wherein limit value corresponds to a predetermined percentage of the lifting moment maximum value (as the range of the limit value is from 0%-100%).
Regarding claim 4, Rydahl furthers shows: 

electronic control device in a first operating mode is configured, when it has established that the lifting moment of the crane has reached ; the limit value, to prevent the execution of any combination of crane boom movements that would increase the horizontal distance between the load suspension point and said vertical axis of rotation and at the same time allow the execution of any combination of crane boom movements that keeps the horizontal distance between the load suspension point and said vertical axis of rotation unchanged or reduces the horizontal distance between the load suspension point and said vertical axis of rotation (see paragraph 0019-0020); 

the electronic control device in a second operating mode is configured to stop presently executed crane boom movements when it has been established by the electronic control device that the lifting moment of the crane has reached the lifting moment maximum value, and only allow such a stop to be followed by an execution of a combination of crane boom movements that reduces the horizontal distance between the load suspension point and said vertical axis of rotation; and that the crane comprises switching means (considered the controls of the crane cab), by means-of which a crane operator may switch from the first operating mode to the second operating mode (see paragraph 0019-0020).

Regarding claim 5, Rydahl furthers shows wherein variables comprise at least a first variable representing the swing-out angle of the first crane boom, a second variable representing the swing-out angle of the second crane boom and a third variable representing the extension length of the second crane boom (considered the variables defining the prevailing position of the crane boom system of the crane, see paragraph 0019 lines 4-8).

Regarding claim 6, Rydahl furthers shows:

the crane comprises a manoeuvring unit (45, see figure 3) with one or more maneuvering members (S1-S6, see figure 3) configured to be manoeuvrable by a crane operator to control the position of the load suspension point of the crane boom system (10),

the manoeuvring unit is configured to supply the electronic control device with control signals (see figures 3-4) related to the manoeuvring of said one or more maneuvering members and

the electronic control device is configured to control the crane boom movements on the basis of said control signals and a calculation model for boom tip control (see paragraphs 0019-0020 and 0038).

Regarding claim 7, Rydahl furthers shows: 

electronic control device in a first operating mode is configured, when it has established that the lifting moment of the crane has reached ; the limit value, to prevent the execution of any combination of crane boom movements that would increase the horizontal distance between the load suspension point and said vertical axis of rotation and at the same time allow the execution of any combination of crane boom movements that keeps the horizontal distance between the load suspension point and said vertical axis of rotation unchanged or reduces the horizontal distance between the load suspension point and said vertical axis of rotation (see paragraph 0019-0020); 

the electronic control device in a second operating mode is configured to stop presently executed crane boom movements when it has been established by the electronic control device that the lifting moment of the crane has reached the lifting moment maximum value, and only allow such a stop to be followed by an execution of a combination of crane boom movements that reduces the horizontal distance between the load suspension point and said vertical axis of rotation; and that the crane comprises switching means (considered the controls of the crane cab), by means-of which a crane operator may switch from the first operating mode to the second operating mode (see paragraph 0019-0020).

Regarding claim 8, Rydahl furthers shows: 

electronic control device in a first operating mode is configured, when it has established that the lifting moment of the crane has reached ; the limit value, to prevent the execution of any combination of crane boom movements that would increase the horizontal distance between the load suspension point and said vertical axis of rotation and at the same time allow the execution of any combination of crane boom movements that keeps the horizontal distance between the load suspension point and said vertical axis of rotation unchanged or reduces the horizontal distance between the load suspension point and said vertical axis of rotation (see paragraph 0019-0020); 

the electronic control device in a second operating mode is configured to stop presently executed crane boom movements when it has been established by the electronic control device that the lifting moment of the crane has reached the lifting moment maximum value, and only allow such a stop to be followed by an execution of a combination of crane boom movements that reduces the horizontal distance between the load suspension point and said vertical axis of rotation; and that the crane comprises switching means (considered the controls of the crane cab), by means-of which a crane operator may switch from the first operating mode to the second operating mode (see paragraph 0019-0020).

Regarding claim 9, Rydahl furthers shows wherein variables comprise at least a first variable representing the swing-out angle of the first crane boom, a second variable representing the swing-out angle of the second crane boom and a third variable representing the extension length of the second crane boom (considered the variables defining the prevailing position of the crane boom system of the crane, see paragraph 0019 lines 4-8).
Regarding claim 10, Rydahl furthers shows wherein variables comprise at least a first variable representing the swing-out angle of the first crane boom, a second variable representing the swing-out angle of the second crane boom and a third variable representing the extension length of the second crane boom (considered the variables defining the prevailing position of the crane boom system of the crane, see paragraph 0019 lines 4-8).
Regarding claim 11, Rydahl furthers shows wherein variables comprise at least a first variable representing the swing-out angle of the first crane boom, a second variable representing the swing-out angle of the second crane boom and a third variable representing the extension length of the second crane boom (considered the variables defining the prevailing position of the crane boom system of the crane, see paragraph 0019 lines 4-8).
Regarding claim 12, Rydahl furthers shows wherein variables comprise at least a first variable representing the swing-out angle of the first crane boom, a second variable representing the swing-out angle of the second crane boom and a third variable representing the extension length of the second crane boom (considered the variables defining the prevailing position of the crane boom system of the crane, see paragraph 0019 lines 4-8).
Regarding claim 13, Rydahl furthers shows wherein variables comprise at least a first variable representing the swing-out angle of the first crane boom, a second variable representing the swing-out angle of the second crane boom and a third variable representing the extension length of the second crane boom (considered the variables defining the prevailing position of the crane boom system of the crane, see paragraph 0019 lines 4-8).
Regarding claim 14, Rydahl furthers shows:

the crane comprises a manoeuvring unit (45, see figure 3) with one or more maneuvering members (S1-S6, see figure 3) configured to be manoeuvrable by a crane operator to control the position of the load suspension point of the crane boom system (10),

the manoeuvring unit is configured to supply the electronic control device with control signals (see figures 3-4) related to the manoeuvring of said one or more maneuvering members and 

the electronic control device is configured to control the crane boom movements on the basis of said control signals and a calculation model for boom tip control (see paragraphs 0019-0020 and 0038).

Regarding claim 15, Rydahl furthers shows:

the crane comprises a manoeuvring unit (45, see figure 3) with one or more maneuvering members (S1-S6, see figure 3) configured to be manoeuvrable by a crane operator to control the position of the load suspension point of the crane boom system (10),

the manoeuvring unit is configured to supply the electronic control device with control signals (see figures 3-4) related to the manoeuvring of said one or more maneuvering members and 

the electronic control device is configured to control the crane boom movements on the basis of said control signals and a calculation model for boom tip control (see paragraphs 0019-0020 and 0038).

Regarding claim 16, Rydahl furthers shows:

the crane comprises a manoeuvring unit (45, see figure 3) with one or more maneuvering members (S1-S6, see figure 3) configured to be manoeuvrable by a crane operator to control the position of the load suspension point of the crane boom system (10),

the manoeuvring unit is configured to supply the electronic control device with control signals (see figures 3-4) related to the manoeuvring of said one or more maneuvering members and 

the electronic control device is configured to control the crane boom movements on the basis of said control signals and a calculation model for boom tip control (see paragraphs 0019-0020 and 0038).

Regarding claim 17, Rydahl furthers shows:

the crane comprises a manoeuvring unit (45, see figure 3) with one or more maneuvering members (S1-S6, see figure 3) configured to be manoeuvrable by a crane operator to control the position of the load suspension point of the crane boom system (10),

the manoeuvring unit is configured to supply the electronic control device with control signals (see figures 3-4) related to the manoeuvring of said one or more maneuvering members and 

the electronic control device is configured to control the crane boom movements on the basis of said control signals and a calculation model for boom tip control (see paragraphs 0019-0020 and 0038).

Regarding claim 18, Rydahl furthers shows:

the crane comprises a manoeuvring unit (45, see figure 3) with one or more maneuvering members (S1-S6, see figure 3) configured to be manoeuvrable by a crane operator to control the position of the load suspension point of the crane boom system (10),

the manoeuvring unit is configured to supply the electronic control device with control signals (see figures 3-4) related to the manoeuvring of said one or more maneuvering members and 

the electronic control device is configured to control the crane boom movements on the basis of said control signals and a calculation model for boom tip control (see paragraphs 0019-0020 and 0038).

Regarding claim 19, Rydahl furthers shows:

the crane comprises a manoeuvring unit (45, see figure 3) with one or more maneuvering members (S1-S6, see figure 3) configured to be manoeuvrable by a crane operator to control the position of the load suspension point of the crane boom system (10),

the manoeuvring unit is configured to supply the electronic control device with control signals (see figures 3-4) related to the manoeuvring of said one or more maneuvering members and 

the electronic control device is configured to control the crane boom movements on the basis of said control signals and a calculation model for boom tip control (see paragraphs 0019-0020 and 0038).

Regarding claim 20, Rydahl furthers shows:

the crane comprises a manoeuvring unit (45, see figure 3) with one or more maneuvering members (S1-S6, see figure 3) configured to be manoeuvrable by a crane operator to control the position of the load suspension point of the crane boom system (10),

the manoeuvring unit is configured to supply the electronic control device with control signals (see figures 3-4) related to the manoeuvring of said one or more maneuvering members and 

the electronic control device is configured to control the crane boom movements on the basis of said control signals and a calculation model for boom tip control (see paragraphs 0019-0020 and 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rydahl (EP 2,298,689 A2).
Regarding claim 3, Rydahl discloses the claimed invention except for wherein the limit value lies within an interval corresponding to 95-99%, preferably 98-99%, of the lifting moment maximum value. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the limit value within a range corresponding to 95-99%, preferably 98-99%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The limit value lies within an interval corresponding to 95-99%, or preferably 98-99% is a result-effective optimum or workable range because the recognized result would be to provide a limit value of lifting moment below the maximum value of lifting moment for the benefit of preventing the crane from tipping over during load lifting operations of the crane.  Further, the resulted expected by one of ordinary skill in the art would also reduce damage to the outriggers during operation of the crane.
The difference between the claimed invention of dependent claim 3 and the prior art of Rydahl wherein the limit value lies within an interval corresponding to 95-99%, preferably 98-99%.  The discovering of a result-effective optimum or workable range would be within the skill of one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/